Title: To Thomas Jefferson from William Henry Harrison, 29 August 1805
From: Harrison, William Henry
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Vincennes 29th Augt. 1805
                  
                  It gives me great pleasure to have it in my power to inform you that the Conference I have lately had with the several Tribes of Indians under my Superintendance has had a most beneficial effect—that every improper prejudice has been removed from their minds and that all the chiefs have both generally & individually expressed the warmest attachment to the United States and their Willingness to follow their advice in every instance. One of their orators at the breaking up of the Council assured me in the name of the rest that they would in future look upon the United States in the same light that they had formerly done their fathers the French—An unexpected Compliment and one which I never supposed I should hear from an Indian.—They almost universally Consider the era of the French establishment in this Country as their golden Age—And time has not deminished the ardour of their attachment to that nation. I have transmitted to the Secretary of War the Treaty which was the result of the late Conference, with some explanatory observations, And I do myself the Honor to enclose herewith a copy of the same presuming that the Secretary is now in the Eastern States—The compensation for the Tract which has been ceded amounts as nearly as I can ascertain it to about one cent per acre. This is much higher than I could have wished it to have been but it was impossible to make it less.—I have informed the Secretary of War that the remaining Piankeshaw claims can be easily purchased and that I wait your instructions on this head. Should you think proper to direct me to proceed with it I hope to make up by that purchase for any excess in the Compensation that has been given for the tract which has lately been ceded. I persued your directions relative to the Turtle. You will soon receive from him a letter expressive of his great satisfaction at the result of the late Conference & his entire devotion to the Interests of the United States. A deputation from the several Tribes have been selected to go with me to St. Louis to meet the Osages & I have no doubt but we shall be able to make them smoke the pipe of Peace together—
                  At the earnest solicitation of Judge Griffin I have ventured to trouble you again upon the subject of exchanging his situation for a seat on the Judiciary bench of one of the adjacent Territories. It is supposed that Judge Huntington has resigned his Commission in the Territory of Michigan if this should be the case the person whom you may design for his successor would in all probability prefer the situation which Judge Griffin Holds here to a similar one in that remote Country—The Judge speaks the French language & is well acquainted at Detroit & I am certain that his removal would be highly acceptable to the people there
                  I have the Honor to be Dear Sir with the truest Respect Your Huml Servt.
                  
                     Willm Henry Harrison 
                     
                  
               